                   Case 2:19-cv-01911-MJP Document 15 Filed 02/18/20 Page 1 of 3




 1                                               THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                         No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                ORDER GRANTING PLAINTIFF’S
11                                                MOTION TO EXTEND THE DEADLINES
                             Plaintiff,           FOR SERVICE & THE JOINT STATUS
12                                                REPORT
               v.
13
      JOHN/JANE DOES 1–3,
14
                             Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

      ORDER
      (No. 2:19-cv-1911) – 1

     147114175.2
                   Case 2:19-cv-01911-MJP Document 15 Filed 02/18/20 Page 2 of 3




 1                                                 ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”)
 3   Motion to Extend the Deadlines for Service & the Joint Status Report. Having considered the
 4   motion, all relevant pleadings, and the papers filed in support of and in opposition, if any, to the
 5   motion, this Court GRANTS the Motion.
 6            The deadline for TPCi to serve Defendants is extended 90 days to May 20, 2020. The
 7   deadline for the Joint Status Report is extended 90 days to June 1, 2020, and all Joint Status
 8   Report-related deadlines are extended accordingly.
 9            IT IS SO ORDERED.
10            Dated this 18th day of February, 2020.
11

12

13

14
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
15

16

17

18
     Presented by,
19
     s/Holly M. Simpkins
20   Holly M. Simpkins, WSBA No. 33297
     Lauren W. Staniar, WSBA No. 48741
21   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
22   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
23   Telephone: 206.359.8000
     Facsimile: 206.359.9000
24   E-mail: hsimpkins@perkinscoie.com
     E-mail: lstaniar@perkinscoie.com
25   E-mail: jdini@perkinscoie.com

26   Attorneys for Plaintiff
     The Pokémon Company International, Inc.

      [PROPOSED] ORDER
       (No. 2:19-cv-1911) – 2

     147114175.2
                   Case 2:19-cv-01911-MJP Document 15 Filed 02/18/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER
       (No. 2:19-cv-1911) – 3

     147114175.2
